DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 20-22, 24, 25, 27, 34-37, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii (JP 53-97046) and further in view of (a) Dobson (EP 0160614) and (b) Emerson (US 3,903,947), Kageyama (US 4,116,895), and/or Sandstrom (US 2008/0115872).  
As best depicted in Figures 1-3, Horii is directed to a sealant-containing tire construction, wherein said sealant comprises 100 part of butyl rubber or halogenated butyl rubber, 100-155 parts of polyisobutylene (claimed tackifier), and 100-190 parts of polybutene (claimed tackifier).  This in turn results in a total tackifier loading between 200 and 345 parts per 100 parts of butyl or halogenated butyl rubber.  Horii further teaches the inclusion of sulfur and inorganic and/or organic reinforcing fillers.  One of ordinary skill in the art at the time of the invention would have recognized such language as encompassing carbon black.  It is emphasized that carbon black is the most well-known and commonly used reinforcing filler in a wide variety of tire compositions, including tire sealants.  Emerson (Column 8, Lines 58+), Kageyama (Column 6, Lines 44-63), and Sandstrom (Paragraphs 37 and 40) provide evidence that carbon black represents a conventional reinforcing filler that is commonly included in tire sealant compositions at loadings in accordance to the claimed invention.  Thus, one of ordinary skill in the art at the time of the invention would have found it obvious to include carbon black in the sealant composition of Horii. 
Horii, however, is silent with respect to the thickness of the sealant layer.  In any event, the claimed thickness values are consistent with those that are commonly used in similar sealant-containing tires, as shown for example by Dobson (Page 4, Lines 18+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional dimensions when applying the sealant layer of Horii.
Lastly, regarding claim 20, it is well recognized that an innermost tire layer is an innerliner and such is provided in order to eliminate the flow of air from a tire cavity into a tire body (fundamental tire component that replaced inner tube components).        
With respect to claims 21 and 22, as noted above, the sealant composition of Horii includes 100-190 parts of polybutene having a molecular weight between 900 and 2,500.
As to claim 25, Horii suggests the use of silica and the claimed loadings are consistent with those that are conventionally used in tire rubber compositions (see Emerson, Kageyama, and Sandstrom).
Regarding claim 34, Figure 1 depicts a tire construction in which the sealant layer is present over the entirety of the crown region.
With respect to claims 36 and 37, the claims define fundamental tire components.
4.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii, Hobson, Emerson, Kageyama, and Sandstrom as applied in claim 20 above and further in view of Reddy (US 7,727,940).
As detailed above, Horii is directed to a sealant composition comprising butyl rubber and a plurality of tackifiers, such as polybutene and polyisobutylene.  In such an instance, however, Horii is silent with respect to a functionalized polybutadiene.
In any event, a wide variety of tackifiers are well-known and conventionally used in compositions in general and such includes functionalized polybutadienes, as shown for example by Reddy (Column 8, Lines 44-60 and Column 10, Lines 55+).  It is particularly noted that Reddy suggests the alternative use of polybutenes and functionalized polybutadienes.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any commonly used tackifier in the composition of Horii and such would include functionalized polybutadienes having the claimed molecular weight.
5.	Claim(s) 20-22, 24, 25, 29-37, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii and further in view of (a) Hong (US 4,816,101) and (b) Emerson, Kageyama, and/or Sandstrom.
As best depicted in Figures 1-3, Horii is directed to a sealant-containing tire construction, wherein said sealant comprises 100 part of butyl rubber or halogenated butyl rubber, 100-155 parts of polyisobutylene (claimed tackifier), and 100-190 parts of polybutene (claimed tackifier).  This in turn results in a total tackifier loading between 200 and 345 parts per 100 parts of butyl or halogenated butyl rubber.  Horii further teaches the inclusion of sulfur and inorganic and/or organic reinforcing fillers.  One of ordinary skill in the art at the time of the invention would have recognized such language as encompassing carbon black.  It is emphasized that carbon black is the most well-known and commonly used reinforcing filler in a wide variety of tire compositions, including tire sealants.  Emerson (Column 8, Lines 58+), Kageyama (Column 6, Lines 44-63), and Sandstrom (Paragraphs 37 and 40) provide evidence that carbon black represents a conventional reinforcing filler that is commonly included in tire sealant compositions at loadings in accordance to the claimed invention.  Thus, one of ordinary skill in the art at the time of the invention would have found it obvious to include carbon black in the sealant composition of Horii.
Horii, however, is silent with respect to the thickness of the sealant layer.  In any event, the claimed thickness values are consistent with those that are commonly used in similar sealant-containing tires, as shown for example by Hong (Column 1, Lines 28+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional dimensions when applying the sealant layer of Horii.
Lastly, regarding claim 20, it is well recognized that an innermost tire layer is an innerliner and such is provided in order to eliminate the flow of air from a tire cavity into a tire body (fundamental tire component that replaced inner tube components).        
With respect to claims 21 and 22, as noted above, the sealant composition of Horii includes 100-190 parts of polybutene having a molecular weight between 900 and 2,500.
As to claim 25, Horii suggests the use of silica and the claimed loadings are consistent with those that are conventionally used in tire rubber compositions (see Emerson, Kageyama, and Sandstrom).
With respect to claim 29, a wide number of techniques are commonly employed when including a tire sealant composition.  Hong, for example, teaches a method in which the sealant layer can be formed with the innerliner or attached to a backing layer (and subsequently attached to a tire innerliner upon removal of the backing layer).  In such an instance, Hong teaches a detackifier coating step to eliminate sticking between adjacent innerliner windings (Column 6, Lines 50+).  One of ordinary skill in the art at the time of the invention would have found it obvious to practice the method of Hong with the sealant composition of Stang as it represents a known manner of forming a sealant-containing tire.  Similarly, it is well known to form sealant layers in new tire constructions and used tire constructions and furthermore, it is well known to apply sealant layers in cured or uncured conditions.  It is emphasized that there are numerous processes, including those required by the claims, that are commonly carried out when forming sealant-containing tires. 
As to claim 30, the process of Hong includes a removable backing sheet (Column 6, Lines 58+). 
Regarding claim 32, Hong teaches an adhesive attachment between the sealant and the inner liner (Column 7, Lines 1+). 
As to claim 33, backing layer 40 in Hong can be viewed as a “barrier layer”.
Regarding claim 34, Figure 1 depicts a tire construction in which the sealant layer is present over the entirety of the crown region.
With respect to claims 36 and 37, the claims define fundamental tire components.
6.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii, Hong, Emerson, Kageyama, and Sandstrom as applied in claim 20 above and further in view of Finerman (US 2005/0221046).
As detailed above, Horii in view of Hong teaches that a sealant layer can be formed with an innerliner or attached to a backing layer (and subsequently attached to a tire innerliner upon removal of said backing layer).  In such an instance, though, Hong is silent with respect to partially curing said sealant layer. 
However, when providing a sealant layer in a tire (inside a tire innerliner), a radially innermost surface (claimed as upper surface) faces a tire cavity while a radially outermost surface (claimed as lower surface) contacts a tire innerliner.  One of ordinary skill in the art at the time of the invention would have found it obvious to fully cure an upper surface since it is farthest away from the location at which a puncture would initiate and avoid such a full cure at a lower surface since it constitutes the initiation point of punctures and high flowability of the sealant is desired.  Finerman provides one example of sealant assembly in which a variable cure is applied over a thickness of a sealant (Paragraphs 79-81).  It is particularly noted that additional components are commonly provided on a radially inner surface of tire sealant layers such that defining a cured upper surface in Hong promotes adhesion with said components (such benefits are outlined by Finerman).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have provided a variable cure to the sealant layer of Horii.     
Allowable Subject Matter
7.	Claims 42 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that nowhere does Horii disclose the combined use of first and second ingredients in an amount over 300 phr.  More particularly, Applicant argues that Horii describes the problems encountered by using 155 parts of polyisobutylene in combination with 190 parts or more of polybutene.  The Examiner respectfully disagrees.  First, a composition having a combined loading of 300 parts disclosed in Table 1 is exemplary.  The broader disclosure of Horii does in fact teach a combined loading between 200 and 345 parts.  It is not required for a reference to specifically disclose a working example with each and every possible combination (or loading).  It is well taken that a reference is not limited to a single, exemplary working example.  Second, Horii discloses problems associated with using a combined loading greater than 345 parts, not greater than 300 phr.  As such, combined loadings between 310 phr and 345 phr are within the inventive scope of Horii and satisfy the claimed invention.
	Applicant further argues that Horii does not specifically mention carbon black.  Horii, however discloses exemplary fillers and includes the language “such as”.  A fair reading of Horii does not exclude the use of carbon black and as detailed in the rejection above, a plurality of references have been provided to evidence the well-known and conventional use of carbon black at the claimed loadings in tire sealants.  
	Applicant also contends that the Office makes an unsupported statement that “carbon black is the most well-known and commonly used reinforcing filler in a wide variety of tire compositions, including tire sealants”.  In response, Emerson, Kageyama, and Sandstrom have been provided to support the Examiner’s well known and conventional position.            
	Lastly, Applicant argues that Hong states that it is not desirable to add a pigment, such as carbon black, or any particulate inorganic fillers or extenders.  It is emphasized, though, that the pending rejections involve the modification of the sealant composition detailed by Horii.  In such an instance, Horii is directed to a tire sealant composition comprising an organic filler and/or an inorganic filler.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 30, 2022